Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the applicants' communication filed on March 08, 2021 In virtue of this communication, claims 1-30 are currently presented in the instant application.
Drawings
The drawings submitted on March 08, 2021 have been reviewed and accepted by the examiner.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, 17-120, and 25-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub No.: US 2004/0214584 A1 (herein “Marinier”).

Claims 1, 9, 17, and 25
Consider claim 1, Marinier teaches a method of wireless communication by a positioning entity, comprising: 
determining an accuracy of a positioning estimate of a first non-anchor sidelink user equipment (UE) (see Marinier [0019]-[0020]); 
determining the accuracy satisfies an accuracy condition (see Marinier [0014]-[0016]); and 
(see Marinier [0019]-[0020]).
Claim(s) 9, 17, and 25 is/are rejected for at least the same reason(s) set forth in claim 1.

Claims 2, 10, 18, and 26
Consider claim 2, Marinier teaches wherein the positioning entity is the first non-anchor sidelink UE, a second anchor UE, or a sidelink server (see Marinier [0121]).
Claim(s) 10, 18, and 26 is/are rejected for at least the same reason(s) set forth in claim 2.

Claims 3, 11, 19, and 27
Consider claim 3, Marinier teaches wherein: determining the accuracy comprises determining a confidence value of the positioning estimate; and determining the accuracy satisfies the accuracy condition comprises determining the confidence values is greater than a confidence threshold configured at the positioning entity (see Marinier [0018]).
Claim(s) 11, 19, and 27 is/are rejected for at least the same reason(s) set forth in claim 3.

Claims 4, 12, 20, and 28
Consider claim 4, Marinier teaches wherein the confidence value is based on at least one of a comparison of a predicted observation error variance and an expected observation error variance, a first independent sensor estimate coinciding with the positioning estimate; the first independent sensor estimate coinciding with a second independent sensor estimate, a previous innovation from a Kalman filter, or a combination thereof (see Marinier [0014]-[0016], [0025]). 
Claim(s) 12, 20, and 28 is/are rejected for at least the same reason(s) set forth in claim 4.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-8, 13-16, 21-24, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marinier, and further in view of Pub No.: US 2019/0239181 A1 (herein “Gangakhedkar”).

Claims 5, 13, 21, and 29
Consider claim 5, Marinier fails to teach transmitting a positioning reference signal (PRS) to a second non-anchor sidelink UE; and indicating an anchor status along with the PRS.  Gangakhedkar teaches transmitting a D2D-PRS signal (see Gangakhedkar [0149]-[0161]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marinier to include the recited teach of Gangakhedkar.  Such a modification would improve Marinier by improving locatisation of remote nodes in a communication system (see Gangakhedkar [0006]). 
	Claim(s) 13, 21, and 29 is/are rejected for at least the same reason(s) set forth in claim 5.


Claims 6, 14, 22, and 30
Consider claim 6, Marinier as modified by Gangakhedkar teaches further comprising indicating the anchor status with a sequence of the PRS or in a message coupled to the PRS (see Gangakhedkar [0149]-[0161]).
Claim(s) 14, 22, and 30 is/are rejected for at least the same reason(s) set forth in claim 6.

Claims 7, 15, and 23
Consider claim 7, Marinier as modified by Gangakhedkar teaches further comprising transmitting an intelligent transportation system (ITS) message when the positioning entity is an anchor device (see Gangakhedkar [0149]-[0161]).
Claim(s) 15 and 23 is/are rejected for at least the same reason(s) set forth in claim 7.

Claims 8, 16, and 24
Consider claim 8, Marinier as modified by Gangakhedkar teaches further comprising refraining from transmitting an intelligent transportation system (ITS) message when the positioning entity is not an anchor device (see Gangakhedkar [0149]-[0161]).
Claim(s) 16 is/are rejected for at least the same reason(s) set forth in claim 24.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS C HAMMONDS whose telephone number is (571)270-3193. The examiner can normally be reached M-F 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCUS HAMMONDS/Primary Examiner, Art Unit 2647